262 F.2d 471
William P. ROGERS, Attorney General of the United States, Appellant,v.Alfred Dodge LU, Appellee.
No. 14556.
United States Court of Appeals District of Columbia Circuit.
Argued December 19, 1958.
Decided December 30, 1958.

Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellant.
Mr. David Carliner, Washington, D. C., with whom Mr. Jack Wasserman, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The defendant, the Attorney General, appeals from a judgment that he "may not deport the plaintiff, Alfred Dodge Lu, to the mainland of China until and unless the Chinese People's Republic has advised the defendant that it is willing to accept the plaintiff into the mainland of China." We find no error.


2
Affirmed.